e=

CONTRAT D'AMODIATION
ENTRE OFFICE DES MINES D'OR DE

KILO-MOTO «QKIMO»
ET GORUMBWA MINING SPRL

MGM
P.PANZE YSES! De XU
£he! Ve 7

!

es

ENTRE

OFFICE DES MINES D'OR DE KILO-MOTO, Entreprise Publique de droit
congolais, créé par Ordonnance-oi n°65419 du 15 juillet 1966, ayant son
siège social à Bambu, District de l'ituri BP. 219 et 220 Bunia, représenté
par Messieurs Cosma WILUNGULA BALONGELWA et Henri MUTOMBO
M. KALUBI nommés par Arrêté n°003/CAB/MIN/PRESIREP/2001 du 12
août 2001 du Ministre à la Présidence de la République en qualité de
Chargé de Mission et Chargé de Mission Adjoint et désignés
respectivement Délégué Général ai. et Délégué Général Adjoint ai.
Suivant la lettre n°8B5/MINPF/JM/2003 du 30 décembre 2003 du Ministre
du Portefeuille, dûment autorisés, ci-après dénommé “’OKIMO" d'une part;

GORUMBWA MINING SPRL , Société Privée à Responsabilité Limitée de
droit congolais, ayant son siège social à Kinshasa/Gombe sis avenue
Lieutenant Colonel LUKUSA n°4854, République Démocratique du Congo,
constituée par acte authentique du 10 mai 2005 reçu par Monsieur Jean A.
BIFUNU M'FIMI, Notaire de la Vile de Kinshasa, enregistré à l'Office
notarial le même jour sous le numéro 155.149, Folio 150-158, Volume DCC
LXX, immatriculée au Nouveau Registre de Commerce de Kinshasa sous
le numéro 59.371 agissant par Monsieur Reginald GILLARD, ici représenté
par Monsieur William DAMSEAUX en vertu d'une procuration spéciale et
par Monsieur Jean Claude DAMSEAUX, dûment habilités conformément à
d'article 13 de l'acte consfitutif de la société, ci-après dénommée
« GORUMBWA MINING SPRL ».

LC?

IL A ETE PREALABLEMENT EXPOSE CE QUI SUIT:

- Considérant que OKIMO est titulaire des droits miniers pour l'exploration
et l'exploitation de l'or et des substances minérales associées au litre des
Concessions 38,39 et 40 instituées par l'Arêté Départemental N°00206 du
15 novembre 1968 telles que renouvelées par l'Arrèté Ministériel n°
042/CAB.MINES/O0/MN/99 du 08 avril 1999 et validées par l'Arrèté
Ministéiel n° 001/CAB.MINES-HYDRO/01/2003 du 25 janvier 2003 en
conformité avec les dispositions de l'article 337 du Code Minier Congolais;

- Considérant que OKIMO tient à relancer les activités de prospection, de
recherche et d'exploitation des gisements aurifères dans ses concessions,
mais ne dispose pas de moyens financiers nécessaires pour les réaliser:

- Considérant que OKIMO a reconnu que le seul moyen efficace pour
réussir cette relance est de faire appel à des capitaux privés grâce à la
création d'une Joint-venture avec un partenaire minier et financier
disposant d'un crédit d'honorabifté, de garanties financières et d'une
expertise technique suffisante;

- Considérant que par ses liens d'affiliation à BORGAKIM MINING SPRL,
GORUMWA MINING SPRL acquiert, par cession, tous les droits de
BORGAKIM MINING SPRL sur la “Zone du Projet” découlant du contrat
d'assistance technique et financière.

- Considérant qu'en application de ce contrat d'assistance technique et
financière, BORGAKIM MINING SPRL a réalisé, à la satisfaction de
l'OKIMO, les travaux de recherche, de prospection, de sondage et
d'évaluation des réserves sur la "Zone du Projet”, et que OKIMO et
BORGAKIM MINING SPRL ont convenu de s'associer dans une société
pour exploiter la "Zone du Projet” .

- Considérant les études de faisabilité en cours de réalisation de
BORGAKIM MINING SPRL aux fins de confirmer l'exploitation économique
des réserves connues et évaluées suite aux travaux susvisés.

- Attendu que par sa lettre nOCAB/MIN/MINES/03/0174/2005 du 18 mars
2005, le Ministre des Mines a autorisé OKIMO à poursuivre les
négociations avec GORUMBWA MINING SPRL, bénéficiaire des droits de
BORGAKIM MINING SPRL, en vue de conclure un Contrat d'amodiation
sur la "Zone du Projet” située dans la concession 38 de OKIMO ;

- Attendu que pour se conformer aux prescrits de-faticia. 23 de la loi
n°007/2002 du 11 juillet 2002 portant Code Migi BK

SPRL, Société de droit congolais avec
République Démocratique du Congo, a été

S-

B°

conditions d'éligibilité prévues par les dispositions de l'article 23 alinéa 1
point a de la loi précitée;

- Considérant que GORUMBWA MINING SPRL accepte les .

responsabilités et les obligations qui découlent pour elle du Code Minier, et
plus particulièrement celles définies à son article 177 ;

- Considérant le contrat d'assistance technique et financière conclu entre
OKIMO et BORGAKIM MINING SPRL.

IL À ETE NEGOCIE ET CONCLU LE PRESENT CONTRAT
D'AMODIATION DONT LA TENEUR SUST:

ARTICLE 1

Le présent contrat a pour objet de permettre à GORUMBWA MINING
SPRL de disposer d'une partie des droits miniers détenus par OKIMO au
fitre de la Concession 38 instituée par l'Arrêté Départemental 00206 du 15
novembre 1968, renouvelée par lArêté  Ministériel n°
042/CAB.MINES/0O0/MN/99 du 08 avril 1999 et validée par l'Arêté
Ministériel n° OO1/CAB/MINESHYDRO/01/2003 du 25 janvier 2003
conformément aux dispositions de l'article 337 du Code Minier aux fins
d'entreprendre les travaux des sondages de confirmation des réserves et
d'exploitation des gisements à réserves certifiées dans les limites de la
Concession 38 définies à l'Annexe À du présent contrat.

ARTICLE 2

a) Au titre du présent contrat, OKIMO accorde à GORUMBWA MINING
SPRL , qui accepte, l'amodiation sans limitation de ses droits miniers, sur la
Concession 38, couvrant un périmètre appelé "Zone du Prajel”", dont la
superficie est indiquée à l'annexe A du présent contrat.

b} Cette amodiation, consentis aux conditions fixées au tire VII, chapitre 1
du Code Minier, comporte le droit exclusif accordé par OKIMO à
GORUMBWA MINING SPRL pour effectuer dans la "Zone du Projet” tous
travaux de sondage géologique, exploker les gisements de substances
minérales situées dans cette zone et disposer en toute propriélé & et fiberté

les dispositions de la Loi Minière y relatives.

c) Si une substance minérale autre que celies pour
est accordée à OKIMO, est découverte dans k

F4 de l'autorisation d'exploftation de cette

Î = k
#

ARTICLE 3

GORUMBWA MINING SPRL reconnaît à OKIMO, le droit de poursuivre,
par lui-même, tous travaux de prospection, de recherche ou d'exploitation
en dehors de la Zone du Projet défini à r'article 2 litera a ci-dessus.

ARTICLE 4

8) OKIMO et GORUMEWA MINING SPRL s'engagent à conduire leurs

travaux sur leurs Zones respectives en parfaite coordination et en toute
transparence; ‘

b) OKIMO et GORUMBWA MINING SPRL s'accordent également un droit
de passage

réciproque sur leurs Zones en cas de nécessité pour la réalisation de leurs
travaux et l'accomplissement de leurs obligations respectifs.

ARTICLE 6

GORUMEWA MINING SPRL reconna sa responsabilité conformément à
Farticie 177 du Code Minier.

Toutefois, elle s'engage à assumer, ses responsabilités propres résultant
de ses travaux dans les limites de la Zone du Projet, LR VS
Ex De :
À cet effet, elle souscrira de son côté, les assurances nécessgffes PO N
Gouvrir de telles responsabilités, quelque soit leur nature, de tete façon "6e.
qu'aucune des parties au contrat ne puisse subir des do 2 avoiry €
faire face à des obligations résultant des actions ou travai £
partie. ‘pour Eèp

ARTICLE 6
GORUMEWA MINING SPRL s'engage:

8) conformément aux dispositions de l'article 177 g
assurer l'entretien courant et les investi
renouvellement des mines, instaliations ind
sociales et commerciales qui sont mises à sa
assure la gestion et l'exploitation, en vof
d'amodiation, de façon à les maintenir en éta

, administratives, 7

du présent contrat
al de fonctionnement;

b) à conduire son activité en confomnité avec les lois et règlements en
vigueur en République Démocratique du Congo;

c} à accorder à OKIMO, sans restriction et selon les mêmes conditions que
celles faites aux autres usagers de GORUMEWA MINING SPRL , le

6

; libre accès et usage des infrastructures routières, fluviales et aériennes
! situées dans la Zone du Projet.

ARTICLE 7

Î .

i GORUMBWA MINING SPRL est responsable de la conception, du
Î financement et de l'exécution des travaux d'exploration et d'exploitation en
1 rappoit avec la Zone du Projet et tiendra OKIMO informé.

}

ARTICLE 8

GORUMBWA MINING SPRL assurera le libre accès à ses installations à
toute personne mandatèe par OKIMO ou par l'Administration Publique et lui
. fournira tous documents et informations permettant à ce dernier de remplir
H ses obligations en sa qualité d'Amodiant conformément aux dispositions du
î Code Minier et des autres lois et règlements applicables en République
j Démocratique du Congo.

‘1 LL Toutefois, l'OKIMO est tenu, dans ce cas, d'infomner au préalable
i GORUMEWA MINING SPRL pour ne pas gêner la marche normale de ses
activités.

i ARTICLE 9

l : Tous documents, informations et renseignements fournis à OKIMO ou
; obtenus par lui en exécution du présent contrat, seront considérés comme
2 confidentiels et ne pourront faire l'objet d'aucune communication,
| divulgation, ou consultation par des fers, sans accord préaiable et écrit de
| GORUMBWA MINING SPRL.

: La même obligation s'impose aussi à GORUMBWA MINING SPRL en ce
I qui conceme les documents et informations dont À disposerait du fait du
#i présent contrat. ‘ ‘

Toutefois, ces autorisations ne sont pas requises pour cfta
notamment çeux faisant l'objet des dérogations 16gs
boursières.

ARTICLE 10
OKIMO atteste et garantit:

- qu'il est le titulaire des droïts miniers sur la concession
des titres y relatifs :

qui a la pleine capacité pour conclure le présent offre earitte
ii. sorte que GORUMBWA MINING SPRL obtienrfé les autorisations

TER |

+

Visas nécessaires à son activité en tant qu'Amodiataire, pendant toute ta
durée de la validité du présent contrat,

7 que cette concession n'est grevée Par aucune servitude, charge,
hypothèque ou autres süûretés;

- que GORUMBWA MINING SPRL ne subira aucun désagrément ou
éviction, sous l'unique réserve des restrictions imposées par la Loi
Minière et les Règlements applicables, et qu'il défendra GORUMBWA
MINING SPRL et s'opposera à tous agissements, de quelque nature que
æ soit, SUscepübles de mettre en cause ou de porter atteinte à tout ou
parie des droits dont GORUMBWA MINING SPRL bénéficie ou
bénéficiera en vertu du présent contrat.

ARTICLE 11

ARTICLE 42

a) OKIMO fera ce qui est nécessaire pour obtenir, en temps voulu, le
renouvellement de son permis d'exploitation et, conformément aux
dispositions de l'article 4 de l'Arrêté Ministériel n0001/CAB.MINES-
HYDRO!/01/2003 du 25 janvier 2003, le maintien de la validité des droits
miniers portant sur la concession 38

b) GORUMBWA MINING SPRL pourrait le faire également à la demande
expresse et à charge d'OKIMO. Dans ce cas, OKIMO accorde à
GORUMBWA MINING SPRL , mandat spécial et irrévocable.

OKIMO communiquera à GORUMBWA MINING SPRL, pour un meilleur

suivi, foute correspondance ou demande relative à ses titres et droits
miners.

ARTICLE 13

GORUMBWA MINING SPRL se substitue à OKIMO age à
maintenir la validité des droits Miniers en payant les

Zone du Projet pendant toute la durée du présent conte go
aux dispositions de l'article 196 point b du Code Minier.

= kl

3 |
|

ARTICLE 14 |

En rémunéralion de la présente amodiation, GORUMBWA MINING spru.|
versera à OKIMO un loyer annuel d'armodiation de USD 420.00%Dollars

américains quatre cent Vingt mille) durant toute la période de la phase des
sondages de confinnation des réserves. |

Toutefois, OKIMO et GORUMBWA MINING SPRL conviennent de revoir te |
loyer d'amodiation pour la phase d'exploitation dès la remise, dans les |
meilleurs délais possibles, de l'étude de faisabilité. |

ARTICLE 15 |

Les Associés originels de GORUMBWA MINING SPRL s'engagent, dès |
eur prise de décision d'exploiter un ou plusieurs gisements contenus dans |

la “Zone du Projet, à ouvrir son capital sociat à OKIMO dans les
proportions et conditions ci-dessous: .

- Associés originets de GORUMBWA MINING SPRL : 70%
- OKIMO: 30% non diluables et sans contrepartie financière. |

Toutefois, OKIMO accepte d'accorder l'option aux Associés originels de |
GORUMEWA MINING SPRL d'acquérir 10% de ses parts au prix à

convenir au moment de l'exercice de cette option par GORUMBWA |
MINING SPRL. |

ARTICLE 16 ‘ |

Les Associés origines de GORUMEWA MINING SPRL seront seuis |
responsables du financement de l'exploration, du développement et des |
opérations du projet jusqu'à ce qu'un cash flow positif soit généré.

Les avances d'Associés originels de GORUMBWA MINING SPRL ou des |
tiers au bénéfice de GORUMEWA MINING SPRL pour financer |
l'exploration, le développement et les opérations du projet seront traités |
comme des prêts et remboursés en priorité par la production.

|
ARTICLE 47

Sous réserve des dispositions de la Loi Minière, GORUMBWA MINING |
SPRL ne pourra céder ou transférer ses droits au titre du présent confits
les apporter en garantie, sans l'accord exprès et écrit de l'OKIM,

ARTICLE 18 ‘

OKIMO et GORUMBWA MINING SPRL s'engagent à efte
formalités et à signer tous actes et documents nécessaires
Le

5 |
des obligations du présent contrat et ce, conformément aux lais en vigueuf

en République Démocratique du Congo.

ARTICLE 19 - |

Au cas où un tiers présenterait des demandes ou introduirait une instance

contre OKIMO en sa qualité de titulaire des droits amadiés à GORUMEWA |

|
|

MINING SPRL ou de propriétaire des biens mis à la disposition de
GORUMBWA MINING SPRL, réclamant réparation ou dommages intérêts
à la suite de troubles ou dommages résultant de leur exploitation par

GORUMEWA MINING SPRL , et dans la mesure où la responsabilité de ce
dernier est effèctivement engagée:

8} OKIMO informera immédiatement par écrit GORUMEWA MINING SPRL
de telles demandes ou instances :

b) OKIMO n'entreprendra aucune action relative à ces demandes ou

instances ni n'acceptera celles-ci sauf instructions écrites spécifiques de
GORUMBWA MINING SPRL ; :

€) la conduite de tout procès, {es instructions aux avocats, la formation de
tout appel ou pourvoi, l'initiation de toute action juridique et légale, ainsi

que toute transaction ou compromis seront du ressort exclusif de
GORUMBWA MINING SPRL ; :

4) OKIMO apportera toute son assistance à GORUMBWA MINING SPRL

et se confonnera à toute instruction du GORUMEWA MINING SPRL
relative à ces demandes ou instances.

RTICGLE 20
Le présent contrat d'amodiation est à durée indéterminée.
Toutefois, OKIMO pourrait résilier le présent contrat d'amodiation par la
faute de GORUMEWA MINING SPRL après une mise en demeure de 60

Jours, sauf cas de force majeure et au cas où GORUMBWA MINING SPRL

n'aurait pas rempli ses obligations spécifiées aux articies 177 et 188 du
Code Minier notamment:

- le non-palement des impôts, taxes et redevances dus à PEtat

FRS
- le nor-paiement de loyer d'amodiation suivant les modalités PAS
entre parties dans un arrangement particulier. d

EX

- le non paiement des droits superficiaires dus à l'Etat.

ARTICLE 21

GORUMBWA MINING SPRL a le droit de résilier le présent contrat, à tout
moment, moyennant un préavis de 60 jours à OKIMO lorsqu'elle estime
que les résultats obtenus ne justifient pas la poursuite des travaux.

Dans ce cas, GORUMBWA MINING SPRL devra céder à OKIMO, dans les
60 jours qui suivent la décision de résiliation et à titre gratuit, toutes les
installations fixes qui ne peuvent être démontées ainsi que tous
documents, études et informations non encore transmis à OKIMO.

ARTICLE 22

Le présent contrat d'amodiation peut, à l'inifiative d'une des parties, faire
l'objet de modification ou révision par un avenant.

ARTICLE 23

a) En vue de se conformer aux dispositions des articles 202, 203 et 204 du
Code Minier, OKIMO et GORUMBWA MINING SPRL conviennent de
mettre à jour les Etudes d'impact Environnemental (E.LE) existantes à
OKIMO et de les adapter aux activités de GORUMBWA MINING SPRL
pendant les phases des sondages et d'exploitation.

b) GORUMBWA MINING SPRL s'engage à prendre des mesures
adéquates pour protéger l'environnement et les infrastructures publiques
utilisées au delà de l'usage industriel nomnal conformément aux normes
et usages internationalement définis pour l'industrie minière et reconaus

par les lois et règlements en vigueur en la matière en République
Démocratique du Congo.

c) GORUMBWA MINING SPRL s'engage à se soumettre à l'obligation
d'observer les mesures de sécurité, d'hygiène, de salubrité publique, de
conservation des gisements, sources et voies publiques édictées par
FAdministration des Mines conformément aux prescrits du Code Minier
et du Règlement Minier,

ARTICLE 24

PT ve De à

Au cours des travaux de Sondages de confirmation des réserves -o0

d'exploitation, s'il venait à être mis à jour des éléments du’ Palimoing®e, Ve à à
£
|

culturel national, biens meubles et immeubles, GORUMBWA MININÇ
SPRL s'engage à ne pas déplacer ces objets et à en info a

D

il

délai les autorités administratives ayant en charge la Cuiture, les Arts et
Musées dans leurs attributions conformément aux dispositions des articles
205 et 206 du Code Minier.

ARTICLE 25
a) En cas de force majeure:

- L'inexécution par l'une des pañies de l'une de ses obligations prévues par
lk présent Contrat sera excusée ;

- Toutes les obligations d'une partie affectée par cette déclaration de force
majeure et toutes les obligations d'une partie se déclarant affectée par
unéforce majeure seront suspendues tant que l'événement de force
majeure dure et pendant une période raisonnable après sa cessation, à
condition que l'insolvabilité financière d'une partie ne la dispense ni ne
l'exonère de remplir son obligation de payer l'argent torsqu'il est exigible.

b) La partie directement affectée par cette force majeure la notfiera .
aussitôt que possible à l'autre partie et communiquera une estimation de
la durée de cette situation de force majeure ainsi que toute information
utile et circonstanciée.

c) Le terme " force majeure “ tel qu'utilisé dans le présent contrat
d'amodiation, inclut tout événement soudain, insummontable et
imprévisible, et touts cause de quelque espèce ou de nature qu'elle soit,
qui se trouve au delà de la maîtrise ou du contrôle raisonnable d'une
partie, Y Compris, sans limitation, les lois, ordonnances et
réglementations gouvernementales, restrictions, interdictions ou
certaines décisions de justice qui empêchent l'exécution des obligations
des parties.

TICLE 26

a) La validité, l'interprétation et l'exécution du présent contrat sont régis par
les lois en vigueur en République Démocratique du Congo.

b} Tout différend ou divergence relatif à l'interprétation ou à l'exécution du
présent contrat sera soumis à la procédure d'arbitrage conformément
aux dispositions des articles 159 à 201 du Code de Procédure Civile
Congolais à défaut d'un arrangement à l'amiable dans un délaj
fours à dater de la notification du litige par ta partie lésée. De

L'arbitrage aura lieu à Paris ou en tout autre lieu à converir entre Eee,
parties et se fera en langue française.

La sentence arbitrale sera définitive, liera les parties et Kera :

Ÿ ER Ë

EE

12

exécutoire par les Cours et Tribunaux de Kinshasa en République
Démocratique du Congo.

ARTICLE 27

Le présent contrat est rédigé en français en deux exemplaires valant tous
original.

ARTICLE 28

Le présent contrat comporte 2 annexes ci-dessous qui en font partie
intégrante.
- Annexe A définit géographiquement la Zone du Projet reprise à l'article 2:

-Annexs B reprend les photocopies des titres miniers de l'OKIMO relatifs à
la Concession 38.

RTICLE 29

Toutes nofifications ‘ou communications relatives au présent contrat
d'amodiation doivent être faites par lettre recommandée avec accusé de
réception aux adresses ci-après:

Pour OKIMO : OFFICE DES MINES D'OR DE KilO-MOTO
A l'attention du Directeur Général,
15, avenue des Sénégalais KINSHASA
GOMBE
B.P. 6498
KINSHASA 1 .
E-mail:kilomoto-okimo@yahoo.fr
REPUBLIQUE DEMOCRATIQUE DU
CONGO

Pour GORUMEWA MINING SPRL: GORUMBWA MINING SPRL
A l'attention du Vice-Président
4854, Avenue Lt Colonel LUKUSA
KINSHASA/GOMBE
B.P. 1598

Fax (243) 99 75 367

KINSHASA 1 Lx
f E-mail: borgekim@orgainan Co

REPUBLIQUE RG

LA
ARTICLE 30

Le présent contrat entre en vigueur à la date de sa signature avec effet
rétroactif à la date du 9 juillet 2004.

Faït à Kinshasa, le AT JUIL 2005
Pour GORUMBWA. Pour OKIMO
MINING SPRL
Pour Reginal GILLARD -Cosma WILUNGULA
Ex BALONGELWA
3 ps anne LAET Général
Jean DATE Henri MUTOMBO KALUBI

Délégué Général Adjoint a.i
